PER CURIAM:
The petitioner was prosecuted in a court of the Commonwealth of Virginia upon charges of possession of marijuana with the intent to distribute and its distribution. Upon conviction, although less than nine ounces of marijuana were involved in the offenses, the court imposed a fine of $20,000 and a sentence of imprisonment of forty years. The district court concluded that the penalties imposed were so disproportionate to the offenses as to amount to cruel and unusual punishment in violation of the Eighth Amendment to the Constitution of the United States. On that basis, a writ of habeas corpus was awarded, and the Commonwealth of Virginia has appealed.
We affirm for reasons sufficiently stated by the district judge in his opinion. 432 F.Supp. 444 (W.D.Va.1977). This action supersedes the panel opinion. 585 F.2d 1226 (4th Cir. 1978).

AFFIRMED.